Citation Nr: 1824767	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-06 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Veteran's claim was remanded by the Board in September 2016.  Additional medical treatment records were obtained and the Veteran was provided a VA examination.  There has been substantial compliance with the September 2016 remand decision.

In March 2018 the Veteran's representative wrote to VA waiving RO review of the evidence associated with the Veteran's claims file subsequent to the November 2016 supplemental statement of the case.


FINDING OF FACT

The Veteran's chloracne results in the Veteran having five or more painful scars.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating for chloracne have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7800-7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  The appellant has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been associated with the record.  The Veteran has been provided VA medical examinations.  The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  

In sum, the Board is satisfied that the AOJ properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The February 2010 rating decision on appeal granted the Veteran service connection for chloracne and assigned a 10 percent rating.  Pursuant to a February 2012 rating decision, service connection for chloracne was granted effective from December 8, 2008.  The Veteran appealed the 10 percent rating assigned.  The Veteran asserted on his notice of disagreement, dated in May 2010, that his present and past scarring from chloracne covered more than 20 percent of his body.  In an October 2013 letter, the Veteran's spouse reported that when the Veteran gets a major breakout he is miserable and in real pain.  

Although the Veteran's service-connected chloracne has been rated as 10 percent disabling, under Diagnostic Code 7806, the Board finds that the Veteran is entitled to a higher rating when his skin disability is rated under Diagnostic Code 7804 (scarring).  Under Diagnostic Code 7804, a 30 percent rating is for assignment if there are 5 or more painful scars.  In October 2011, a VA examiner noted that the Veteran had 5 or more painful scars.  Consequently a 30 percent rating is warranted for the Veteran's chloracne disability pursuant to Diagnostic Code 7804.  Given that the Veteran's skin disability fluctuates in severity, the Board finds that the Veteran has met the criteria for a 30 percent rating ever since the grant of service connection. 

The Board notes that the 30 percent rating is the maximum rating under Diagnostic Code 7804.  

The Veteran is not entitled to a rating in excess of 30 percent under Diagnostic Code 7806.  A higher rating under Diagnostic Code 7806 requires a skin disorder affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  The medical treatment records and VA examination reports clearly show that the Veteran's chloracne does not affect more than 40 percent of the entire body or more than 40 percent of exposed areas, and that the Veteran has not received constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during any 12-month period.

A higher rating is also not appropriate under Diagnostic Codes 7800 or 7801.  The chloracne disability has not resulted in palpable tissue loss and has not resulted in deep scars covering an area of 929 square centimeters or greater.  

A higher rating is not available under Diagnostic Code 7802 which provides a maximum 10 percent rating for superficial scars.

Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 are to be rated under an appropriate diagnostic code.  The medical evidence of record does not indicate any disabling effects not considered under Diagnostic Codes 7800-04.

Accordingly, the Board finds that the Veteran has met the criteria for a 30 percent rating, but no higher, since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 


ORDER

A 30 percent rating is granted for chloracne subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


